625 F.2d 123
UNITED STATES of America, Plaintiff-Appellee,v.Howard Taft KALSBECK and Howard Kelly, Defendants-Appellants.
No. 79-5385.
United States Court of Appeals,Sixth Circuit.
Argued June 4, 1980.Decided July 2, 1980.

R. Michael Murphy, Deputy Federal Public Defender, Lexington, Ky., for Kalsbeck.
Robert E. Sanders, Covington, Ky., for Kelly.
Patrick H. Molloy, U. S. Atty., James E. Arehart, Asst. U. S. Atty., Lexington, Ky., for plaintiff-appellee.
Before EDWARDS, Chief Judge, ENGEL, Circuit Judge, and PECK, Senior Circuit Judge.
PER CURIAM.


1
These two defendants entered pleas of guilty to three counts involving theft of money from a Wells Fargo truck and interstate transportation thereof in violation of 18 U.S.C. §§ 659 and 2314.  After having entered their pleas and found that they had been sentenced to consecutive sentences on the above counts and were faced each with 18 years in the federal penal system, due partly to a consecutive sentence on still another count which is not involved in this appeal, their appeal is directed at the proposition that they are being punished twice for the same offense.


2
It is conceded that they both robbed the Wells Fargo truck and drove the proceeds to New York State.  In our opinion, it was permissible for the United States to charge both of these acts as separate offenses and penalize them separately.  See Blockburger v. United States, 284 U.S. 299, 52 S.Ct. 180, 76 L.Ed. 306 (1932) and Brown v. Ohio, 432 U.S. 161, 97 S.Ct. 2221, 53 L.Ed.2d 187 (1977).


3
The judgments of conviction are affirmed.